Ogden J.
Mrs. Jane Stamps was the real plaintiff in this cause in the court below. She had brought suit on an acceptance by the Houston and Texas Central Kailway Company, and prayed for judgment, costs, etc. She therefore had to prove ownership of the acceptance, and that, the same was not paid, or she would not be entitled to recover; and therefore the court did not err in allowing her by her counsel to open and close the argument in the cause.
The only material contested questions in the cause were purely questions of fact, to be determined by the jury, and if they have found a verdict in response to the facts proven, and the law as given them by the court, that verdict will not be disturbed, unless the court erred in attempting to charge the law of the case.
There was no question that the appellee had possession of the acceptance, and was therefore prima facie the owner; and no one claimed that it had been paid, but on the contrary the Kailroad Company admitted the fact that the acceptance was not paid, and that they were liable and ready to pay the same as soon as it should be determined who was the owner and entitled to receive the. pay. The evidence in regard to appellants’ rights in the acceptance was conflicting, and somewhat contradictory; but we think the jury very properly came to the conclusion that appellants had failed to establish the fact of a transfer to them, and that they were not entitled to a judgment for the same.
The charge of the court was certainly the law which should have controlled the findings of the jury. Pferhaps it might have been worded so that it would have been more readily and fully undei’stood; and yet, from their verdict, we are inclined to the opinion that the jury understood not only the law but the facts of the case, and as we have been unable to discover any error in the judgment, it is affirmed.
Affirmed.